PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dwayne R. Nelson, et al. 
Application No. 16/933,712
Filed: July 20, 2020
For: RETROFIT DEVICES FOR PROVIDING VIRTUAL TICKET-IN AND TICKET-OUT ON A GAMING MACHINE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 10, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring inventor’s Oath or Declaration (Notice) mailed November 08, 2021. The issue
fee was timely paid on February 01, 2022. Accordingly, the application became abandoned on
February 02, 2022. A Notice of Abandonment was mailed February 07, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an inventor’s oath/declaration for Jim A. Vasquez, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


	

/JOANNE L BURKE/Lead Paralegal Specialist, OPET